DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In light of the amendment filed 11/23/2021:
Claims 1-9 and 16-20 are pending.
Claims 10-15 are withdrawn from further consideration.

Claim Objections
Claims 1 and 16-19 are objected to because of the following informalities:  
Claim 1 recites the limitation “comprising material-conveying structure” in line 5, which the Examiner suggests correcting to “comprising a material-conveying structure”. 
Claims 16-19 recite an “augur”, which the Examiner suggests correcting to “auger”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the valve structure" in line 4.  It is unclear whether “the valve structure” is referring to the auger valve recited in claim 6 line 3 or a different valve structure. Clarification and correction is required.
Claim 7 recites the limitation "the radially aligned opening" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the augur" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(s) 1, 3-5, 7, 8, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuboki et al. (US20170212449).
Regarding claim 1, Kuboki teaches a container (containers 32 and toner replenishing device 60; Figure 8) for a three-dimensional printing system, comprising: 
a chamber (containers 32; Figure 7 and 8) for storing a build material (Abstract: powder storage storing powder); and 
a base (container front end cover 34; Figure 8) mounted within an open end of the chamber (container opening 33a; Figure 1), the base having a channel structure (see channel in receiving opening 331 in Figure 12 and 13) and comprising material-conveying structure (nozzle 611 and scooping portion 304; Figure 8), 
wherein the chamber comprises an inner surface having helical raised portions to convey build material along a length of the chamber during rotation of the chamber ([0080] spiral rib 302 formed in a spiral shape on the inner surface of the container body 33 conveys toner in the container body 33 from one end on the right side in FIG. 5 to the other end on the left side in FIG. 5 along the longitudinal direction of the container body.), and 
wherein the material-conveying structure comprises a spiral feature (spiral rib 304a; Figure 8) that transitions from a diameter of the chamber at the base (container gear 301; Figure 12 and 13) to a diameter of an opening of the channel structure at an end of the base opposite the chamber (receiving opening 331; see Figure 12 and 13).
Regarding claim 3, Kuboki teaches the container of claim 1, wherein the material- conveying structure comprises: an auger valve (conveying screw 614 and nozzle 611; Figure 8) arranged within the opening of the channel structure (see annotated Figure 8 below) to guide 

    PNG
    media_image1.png
    537
    808
    media_image1.png
    Greyscale

Regarding claim 4, Kuboki teaches the container of claim 3, wherein the auger valve comprises a multi- helix screw (conveying screw 614; Figure 8).  
Regarding claim 5, Kuboki teaches the container of claim 3, wherein the material- conveying structure comprises: a spiral scoop to convey build material from the chamber to the auger valve ([0094] spiral rib 304a at the scooping portion is also provided on the inner surface of the scooping portion 304).
Regarding claim 7, Kuboki teaches the container of claim 1, wherein the helical raised portions end in a raised planar portion adjacent to the radially aligned opening of the material-conveying structure (see annotated Figure 9 below).

    PNG
    media_image2.png
    541
    639
    media_image2.png
    Greyscale

Regarding claim 8, Kuboki teaches the container of claim 1, wherein the helical raised portions have a predefined height and pitch (see annotated Figure 9 below).

    PNG
    media_image3.png
    541
    639
    media_image3.png
    Greyscale

Regarding claim 16, Kuboki teaches the container of claim 1, further comprising an augur (conveying screw 614 and nozzle 611; Figure 8) mated in the opening of the channel structure (see annotated in Figure 8 as discussed in claim 3) to receive build material form the material-conveying structure of the base ([0110] toner introduced into the conveying nozzle 
Regarding claim 17, Kuboki teaches the container of claim 16, wherein the augur extends out of the opening of the channel structure when in an open position (see annotated Figure 8 below).  

    PNG
    media_image4.png
    466
    706
    media_image4.png
    Greyscale

Regarding claim 18, Kuboki teaches the container of claim 16, wherein the augur comprises a valve at one end (container seal 333; Figure 10), the valve to seal the opening ([0102] container seal 333 serving as a seal) when the augur is fully seated inside the channel structure (330 receives the nozzle containing screw as shown in Figure 8).  
Regarding claim 19, Kuboki teaches the container of claim 1, wherein the augur is keyed to the base (via nozzle receiver 330; Figure 10) to prevent relative rotation between the augur and the base ([0103] nozzle receiver 330 attached to the container body 33 rotates together with the container body 33 along with rotation of the container body 33).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kuboki et al. (US20170212449), and further in view of Pearce et al. (US20090263146).
Regarding claim 2, Kuboki teaches the container of claim 1, wherein the helical raised portions are configured such that rotation of the chamber in a first direction conveys the build material to the material-conveying structure ([0206] when the container body 33 rotates counterclockwise indicated by an arrow A in the figures, the toner T on the scooping surface 
In the same field of endeavor pertaining to a container for storing and conveying a build material through a rotatable chamber, Pearce teaches rotation of the chamber in a second direction (reverse direction 69'; Figure 4A) conveys the build material away from the at least one material-conveying structure (see Figure 4A). Rotating the chamber in a second direction replenishes the build material in the container ([0025] continues until level sensor 100 sends a signal to controller 104 that it has been replenished).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the chamber of Kuboki to rotate in a second direction, as taught by Pearce, for the benefit of replenishing the build material in the container.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kuboki et al. (US20170212449), and further in view of Wu et al. (US20090124476).
Regarding claim 9, Kuboki teaches the container of claim 1. However, Kuboki fails to teach wherein the base is spin welded to the chamber.
In the same field of endeavor pertaining to a roller structure used in a printer ([0002] a roller structure of various traditional business machines (such as a facsimile machine and a printer), Wu teaches the base (two side covers 2; Figure 5) is spin welded to the chamber (roller body 1; Figure 5; [0029] apply a pressure between the two side covers 2 and the roller body 1 and produce a high-speed rotating friction, so that the contact portion is fused (by friction 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the base of Kuboki be spin welded to the chamber of Kuboki, as taught by Wu, for the benefit of making the chamber production more cost -effective.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kuboki et al. (US20170212449), and further in view of Komatsu et al. (US8886095).
Regarding claim 20, Kuboki teaches the container of claim 1. However, Kuboki fails to teach the container further comprising a cap with threads to screw onto the channel structure to seal the chamber.
In the same field of endeavor pertaining to a container for storing and conveying a build material through a rotatable chamber, Komatsu teaches the container further comprising a cap (cap 150; Figure 23A-C) with threads (convex section 151; Figure 23A-C) to screw onto the channel structure to seal the chamber (col 16 line 1-7). Capping the channel structure to seal the chamber allows for storage and transportation of the container before mounting it into a housing for use (col 15 line 52-55).
.


Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, the closest prior art Kuboki et al. (US20170212449), teaches the container of claim 3. However, Kuboki fails to teach or even suggest wherein the auger valve is translatable within the opening of the channel structure between a proximal position and a distal position along an axis of rotation of the chamber, and is arranged to seal the opening of the channel structure when the valve structure is in the proximal position.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pg. 11, filed 11/23/2021, with respect to claim 6 have been fully considered and are persuasive.  The 35 USC 103 rejection of claim 6 has been withdrawn. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743